Citation Nr: 1506978	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-03 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1968 to May 1970.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).

When this issue was previously before the Board in May 2014, it was remanded for additional development and adjudicative action.  The case has since been returned to the Board for further appellate action.

The Board has recharacterized the Veteran's claim for service connection for PTSD as a claim for service connection for psychiatric disability in general.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

An acquired psychiatric disability, diagnosed as PTSD or dysthymia, is etiologically related to the Veteran's active service.


CONCLUSION OF LAW

An acquired psychiatric disability, diagnosed as PTSD or dysthymia, was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, including notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his entitlement to service connection for an acquired psychiatric disability.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2014).

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes a diagnosis of posttraumatic stress disorder during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

Corroboration of every detail of a claimed stressor, including an appellant's personal involvement, is not required; rather, a veteran needs only to submit independent evidence of a stressful event that is sufficient to imply his or her personal exposure.  Pentecost v. Principi, 16 Vet. App. 124 (2002), citing Suozzi v. Brown, 10 Vet. App. 307 (1997).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  




Factual Background and Analysis

The Veteran asserts that he has PTSD due to traumatic events on board a naval vessel and while the naval vessel was moored in Danang, Vietnam, to include transporting and unloading a body of a Vietnamese girl and witnessing wounded soldiers board his naval ship.

The Veteran's DD Form 214 indicates the Veteran was assigned to the U.S.S. Durham with an occupational specialty of fireman and received the Vietnam Service Medal but no combat medals or badges.

The Veteran's service treatment records (STRs) are negative for evidence of any psychiatric disorder.  A ship log indicates that the Veteran's naval vessel was moored for two days in March 1970 in Danang, Vietnam. 

In connection with January 1998 VA treatment, the Veteran reported memories of Vietnam triggered by helicopters and was diagnosed with anxiety not otherwise specified.  According to an April 1998 VA treatment note, the Veteran reported recurrent intrusive thoughts of being afraid of incoming rounds while sailing through narrow canals in Vietnam.  The impression was rule out PTSD. 

VA outpatient records for the period from January 2005 to March 2011, reflect treatment for and a diagnosis of chronic PTSD.  In September 2009, the Veteran reported in-service stressors of a watching a helicopter crash in Danang, seeing wounded soldiers board his ship, witnessing a boiler room explosion, and taking fire while sailing in a canal in Vietnam.  The Veteran reported firing a five-inch gun mount while sailing in the canal, seeing dead bodies, bringing wounded soldiers on board, and being afraid of attacks from mines.  In May 2011, he reported witnessing traumatic deaths and injuries, seeing numerous dead bodies, and having general threats to his life due to combat conditions in Vietnam.  

In an April 2007 letter, a person who served with the Veteran, E.C., remembered about 200 Marines boarding their naval vessel in Danang, including some Marines with severe injuries.  E.C. recalled that the incident coincided with a change in the Veteran's behavior.

According to a March 2011 VA treatment record, the Veteran reported feeling scared and sick from transporting and unloading a body of a Vietnamese girl in Danang.  The Veteran indicated that he never felt the same after the incident and was also distressed from memories of wounded Marines boarding his naval vessel.

In March 2011, the Veteran recounted being assigned temporary duty loading cargo in Danang, and on the first evening that his ship moored in Vietnam he escorted cargo and a body bag to Danang Airport.  The Veteran stated that part of the girl's body "rubbed off" on his arm while he unloaded her at the airport, and that he ran back to the truck, threw up, and cried.  He reported that he could not stop thinking about the body and "never felt right" after that incident.  To support this stressor, the Veteran submitted a command chronology report for March 1970 for the First Force Service Regiment of the U.S. Navy, which includes a report of a restaurant explosion.  The Veteran's representative indicated the Veteran overheard Marines discussing the restaurant explosion and that a young girl was killed.

In March 2011, E.C. reported that he remembered the Veteran walking to a truck on the first night they were docked in Danang.  E.C. reported that he was, "not sure what happen[ed] but the next day [the Veteran] was not himself.  He would talk to me but seem[ed] distant and sad."

In January 2012 a Military Records Specialist with the RO prepared a memorandum addressing the Veteran's claimed stressors.  It notes the Veteran claimed to see wounded and dead Marines while his naval vessel moored at Danang harbor and was witness to a bursting pipe that injured a shipmate around March 1970.  The Military Records Specialist found evidence the Veteran was aboard the U.S.S. Durham at the time it loaded Marines on board from March 20, 1970, to March 22, 1970, but no evidence that any of the Marines were wounded or of an injured shipmate from a bursting pipe.  The Military Records Specialist concluded that the claimed stressors were not consistent with the places, types, and circumstances of the Veteran's service and/or do not demonstrate service in a location involving the possible exposure to hostile military or terrorist activity.

VA outpatient records for the period from March 2011 to August 2014, reflect ongoing treatment for PTSD.  In February 2012, the Veteran stated that he still thought about what happened on the ship, did not watch war movies, avoided thinking about his stressors by reading the Bible or attending group therapy, and had distressing dreams due to PTSD related to traumatic events during his Navy service.  In October 2013, he reported that shootings in his neighborhood reminded him of Vietnam and made him nervous.  In April 2014, the Veteran reported that a letter regarding his appeal brought up memories of traumatic events in Vietnam, to include seeing a box car full of dead bodies and Marines with missing limbs.  In June 2014, the Veteran noted that he was depressed from seeing many wounded soldiers in Vietnam and that his recurrent nightmares of Vietnam worsened with news on Iraq.  He stated that loud noise woke him up at night and he would take cover on the ground and crawl, he also reported that he walked outside with a loaded gun when he heard sounds, thought of Vietnam all of the time, and was detached, irritable, fought when angry, hypervigilant, and could not stand in lines with people behind him.

In a July 2014 VA examination, the Veteran reported stressors of witnessing wounded Marines board his naval vessel and witnessing a body of a Vietnamese girl being loaded onto a train after transporting the body in a truck.  The examiner noted a review of the claims file and opined that the Veteran did not have a diagnosis of PTSD because the Veteran was not exposed to a traumatic event and that the Veteran did not meet the full criteria for PTSD. The examiner opined that it was less likely as not that the Veteran ever had a diagnosis of PTSD because the Veteran's stressors did not expose him to actual or threatened traumatic events that could cause death or serious injury, the Veteran never felt that he was in danger, the events were not persistently recalled in a way that interfered with his life, and the Veteran was sad in response to the stressors and the sadness persisted when the stressors were recalled.  The examiner found that even though the Veteran witnessed a dead body and wounded soldiers, which changed his life because he realized how fragile life is, he was not in direct combat or in danger when he witnessed the stressors.  The examiner indicated that the fact that the instances occurred in a combat zone made them more significant and memorable.  

The examiner diagnosed dysthymia and opined that the Veteran developed some depression in response to the stressors and that the depression persisted and was aggravated at times when the Veteran reflected on how his life had progressed.

In an August 2014 VA addendum opinion, the VA examiner opined that the Veteran's dysthymia was less likely than not related to service because there was no report of mental health issues during the Veteran's service and no consistent report of ongoing mental health problems since military service.

In November 2014, the Veteran's ex-wife reported that the Veteran was well-liked before entering the service and that he wrote her letters in 1970 indicating that he believed he was getting undesirable assignments.  She recalled that his letters became negative after March 1970, and that he was different upon discharge in May 1970.  Y.G. stated that the Veteran was constantly angry, lost many jobs due to disagreements with other employees or supervisors, lost contact with friends, and began using alcohol and drugs.  She noted that when she asked him what was wrong, he stated, "Vietnam."  

J.J., a friend from high school, also noted in a November 2014 letter that the Veteran was not the same person after he returned from military service; that he abused drugs and alcohol, could not keep a job, and stated that "Vietnam" was the source of his issues.  

In a November 2014 VA treatment note, Dr. H.T. reported that he diagnosed the Veteran with chronic PTSD related to traumatic events in service of unloading a body of a Vietnamese woman that caused him to feel scared, sick, and shocked, and due to witnessing wounded Marines board his naval vessel, a helicopter crash, and dead bodies on a train.  

In November 2014, the Veteran contended that the June 2014 VA examiner spent less than 30 minutes with him, did not accurately report his responses to the PTSD questionnaire, and did not fully read his medical records.  He indicated that his stressors were misstated and clarified that he was not driving a truck that transported the body of the Vietnamese girl, but unloaded the body, removed it from a bag, rolled a rug around the body, and stacked the body on a mound of other bodies, during which time some of her hair and scalp fell onto his arm.  He further noted that he feared for his life on the road while transporting the body because it occurred at night and the roads were unprotected.

In a January 2015 informal hearing presentation, the Veteran's representative waived RO consideration of additional evidence received after the May 2014 Board remand and argued that the Veteran was entitled to service connection for PTSD due to a clear diagnosis from a VA mental health provider and that the July 2014 VA examination report was inadequate.  

After a careful review of the record, the Board finds that entitlement to service connection for an acquired psychiatric disability, diagnosed as PTSD or dysthymia, is warranted.

The Board has found the Veteran's report of stressors due to transporting a body of a Vietnamese girl and witnessing wounded soldiers board his naval vessel to be plausible and the Veteran credible.  The Board notes that the Veteran's statements are internally consistent and consistent with other evidence of record as well as facially plausible in the context of service during the Vietnam Era.  Moreover, the May 2014 Board remand conceded that these alleged stressors did occur.  

The Veteran's PTSD is etiologically linked to in-service stressors through VA outpatient treatment records.  The November 2014 statement from VA Dr. H.T. reported that the Veteran had a diagnosis of PTSD related to in-service stressors of unloading a body of a Vietnamese girl and witnessing wounded Marines board his naval vessel, a helicopter crash, and dead bodies on a train, as outlined in his VA treatment records.  The November 2014 opinion by VA Dr. H.T. is afforded high probative value because it is based on a thorough medical history provided by the Veteran and the Veteran's treatment records.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

The Board acknowledges that the July 2014 VA PTSD examination and August 2014 VA addendum opinion are against the Veteran's claim.  However, the July 2014 examination report and August 2014 addendum opinion are afforded little probative value as the etiology opinions provide inadequate rationale for why the Veteran's acquired psychiatric disability is not related to service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The July 2014 VA examiner relied on a finding that the Veteran did not meet the criteria for a PTSD diagnosis, but failed to consider VA treatment records diagnosing the Veteran with PTSD related to events in service and statements that the Veteran feared for his life while transporting the body of the Vietnamese girl.  Additionally, the August 2014 VA addendum opinion relied on a finding that the Veteran had no mental health symptoms in service or ever since service, but failed to consider the Veteran's statements that his symptoms began after transporting a body and seeing the wounded Marines board the ship, or his ex-wife and friend's competent lay statements that he exhibited mental health symptoms since discharge from military service.  The Board finds that the evidence in favor of the claim is at least in equipoise with that against the claim.  As such, the benefit of the doubt must be resolved in favor of the Veteran.

Accordingly, entitlement to service connection for the Veteran's psychiatric disability, diagnosed as PTSD or dysthymia, is warranted. 


ORDER

Service connection for an acquired psychiatric disability, diagnosed as PTSD or dysthymia, is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


